ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 00-072, recommending that DALWYN T. DEAN of NEWARK, who was admitted to the bar of this State in 1987, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed May 6, 1998, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation of client funds), and DALWYN T. DEAN having been ordered to show cause why she should not be disbarred or otherwise disciplined, and good cause appearing;
*572It is ORDERED that DALWYN T. DEAN be disbarred, effective immediately, and that her name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DALWYN T. DEAN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court Trust Fund, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that DALWYN T. DEAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.